GIEGERICH, J.
The notice of appeal herein declares that it is an appeal taken from an order entered on “May 7, 1908.” There is nothing in the notice of appeal to apprise the court what is the nature or terms of the order of May 7, 1908, and no order of that date is attached to or contained in the return. There is, however, an order in the record dated April 24, 1908, which purports to vacate a judgment entered in favor of the plaintiff, and directing that the sum of $61.27 costs collected by a marshal of the Municipal Court on an execution issued in this action be returned to the defendant by said marshal. While the power of the Municipal Court to make an order requiring a. marshal to pay over money collected by him by virtue of an execution duly issued may well be questioned, that question is not now before the court, as whether or not this last-mentioned order is the one appealed from we have no means of knowing by a reference to the record.
The appeal, must therefore be dismissed.
Appeal dismissed, with $10 costs. All concur.